DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 has been considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing. 
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Figure 1 must be shown or the feature(s) canceled from the claim(s).  For example, Figure 1 illustrates a wireless communication system (WCS) including blocks 106, 108, 110, etc.…  Figure 1 fails to label (i.e., central unit 108; transceiver 110, etc.…). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US 2019/0384318) in view Melamed et al. (US 2018/0143311).
Regarding claims 12, 1, and 21, Fuchs discloses a method, a wireless communication circuit, and a wireless communication system (WCS) for performing radio frequency (RF)-based ranging and imaging in a wireless communications circuit, the method comprising:
radiating an RF probing signal in a plurality of radiation directions in a wireless communications cell (paragraphs [0039], [0085]; e.g., transmitting a modulated radar RF signal to an azimuth that corresponds to a desired direction);
absorbing a plurality of RF reflection signals corresponding to the RF probing signal radiated in the plurality of radiation directions (paragraphs [0040], [0082];e .g., receiving reflections of the modulated radar RF signal from real and unreal targets covered by the sector);
converting the plurality of RF reflection signals into a plurality of digital reflection signals, respectively (Claim 13; paragraph [0044]; e.g., sample the IF signals and convert them into a digital form);
processing the plurality of digital reflection signals based on timing and directionality information related to the RF probing signal to detect one or more obstacles in the wireless communications cell (paragraphs [0041], [0073], [0084]-[0085]; e.g., outputting an IF signal containing information regarding range, movement direction and speed of each real and unreal targets).
Fuchs discloses mapping and localization of the objects in the environment (paragraph [0073]), but fails to specifically disclose generating a surrounding image of the wireless communications cell comprising the one or more detected obstacles.
However, Melamed discloses generating a surrounding image of the wireless communications cell comprising the one or more detected obstacles (paragraphs [0014], [0031]; e.g., obtaining a plurality of Radio Frequency (RF) signals from a 3D electromagnetic transducer array surrounding the object, said plurality of RF signals are signals affected by said object or by said object surroundings).
Therefore, taking the teachings of Fuchs in combination of Melamed as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to generating a surrounding image of the wireless communications cell comprising the one or more detected obstacles for advantages of sensing system for imaging and/or modeling of an object (Melamed: paragraph [0003]).
Regarding claims 13 and 2, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 12 and 1, further comprising determining and eliminating a redundant digital reflection signal among the plurality of digital reflection signals that corresponds to a multi-pathed RF reflection signal among the plurality of RF reflection signals (Fuchs: paragraphs [0087]-[0088]).
Regarding claims 14 and 3, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 12 and 1, further comprising: determining an updated position based on the surrounding image (Fuchs: paragraphs [0074], [0094]); and repositioning the wireless communications circuit from a present position to the updated position (Fuchs: paragraphs [0096], [0108]).
Regarding claims 15 and 4, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 14 and 3, further comprising: identifying the one or more obstacles in the surrounding image (Fuchs: paragraphs [0073], [0077]); and determining the updated position based on the one or more identified obstacles (Fuchs: paragraphs [0096], [0108]).
Regarding claim 5, Fuchs in combination with Melamed discloses the wireless communications circuit of claim 1, further comprising a digital signal processing (DSP) circuit configured to provide the timing and directionality information to the RSP circuit (Fuchs: paragraphs [0041], [0073], [0084]-[0085]).
Regarding claims 16 and 6, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 12 and 1, further comprising: 
receiving a digital signal from a central unit coupled to the wireless communications circuit (Fuchs: Claim 13; paragraph [0044]); 
extracting the timing and directionality information from the digital signal (Fuchs: paragraph [0075]; e.g., fast information processing of radar based system contributes to reduction of processing time and allows real-time operation); and converting the digital signal into the RF probing signal (Melamed: paragraphs [0066], [0080]).
Regarding claims 17 and 7, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 16 and 6, further comprising forming a plurality of RF beams via an antenna array to radiate the RF probing signal in the plurality of radiation directions in the wireless communications cell (Fuchs: Fig. 3; array antenna; paragraphs [0039], [0076]; e.g., transmitting a modulated radar RF signal to an azimuth that corresponds to a desired direction).
Regarding claims 18 and 8, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 17 and 7, further comprising: receiving the digital signal comprising a digital beam discovery signal (Fuchs: paragraph [0082]); and converting the digital beam discovery signal into the RF probing signal (Melamed: paragraphs [0066], [0080]).
Regarding claims 19 and 9, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 17 and 7, further comprising: receiving the digital signal comprising a downlink digital communications signal (Fuchs: paragraphs [0034], [0093] see down chirp); and converting the downlink digital communications signal into the RF probing signal (Fuchs: [0082], [0093]).
Regarding claims 20 and 10, Fuchs in combination with Melamed discloses the method and the wireless communication circuit of claims 16 and 6, further comprising radiating the RF probing signal via a directional antenna in the plurality of radiation directions in the wireless communications cell (Fuchs: paragraphs [0039], [0076], [0082]).
Regarding claim 22, Fuchs in combination with Melamed discloses the WCS of claim 21, wherein the central unit comprises a fusion processor configured to: receive the surrounding image from the RSP circuit in the at least one remote unit (Fuchs: paragraph [0085] see calculate the 2-dimensional (2D) Fourier transform on the 2D data); and generate an environmental map of the WCS based on the surrounding image received from the RSP circuit (Fuchs: paragraphs [0094], [0099]).
Regarding claim 23, Fuchs in combination with Melamed discloses the WCS of claim 22, wherein the fusion processor is further configured to communicate the environmental map to the RSP circuit in the at least one remote unit (Fuchs: paragraphs [0094], [0096], [0099]).
Regarding claim 24, Fuchs in combination with Melamed discloses the WCS of claim 21, wherein the RSP circuit is further configured to determine and eliminate a redundant digital reflection signal among the plurality of digital reflection signals that corresponds to a multi-pathed RF reflection signal among the plurality of RF reflection signals (Fuchs: paragraphs [0087]-[0088]).
Regarding claim 25, Fuchs in combination with Melamed discloses the WCS of claim 21, wherein the wireless communications circuit is mounted on a mobility platform (Fuchs: paragraph [0008] see installed on the moving platform), wherein the RSP circuit is further configured to: determine an updated position based on the surrounding image (Fuchs: paragraphs [0074], [0094]); and command the mobility platform to reposition the wireless communications circuit from a present position to the updated position (Fuchs: paragraphs [0096], [0108]).
Regarding claim 26, Fuchs in combination with Melamed discloses the WCS of claim 25, wherein the RSP circuit is further configured to: identify the one or more obstacles in the surrounding image (Fuchs: paragraphs [0073], [0077]); and determine the updated position based on the one or more identified obstacles  (Fuchs: paragraphs [0096], [0108]).
Regarding claim 27, Fuchs in combination with Melamed discloses the WCS of claim 21, wherein the wireless communications circuit further comprises a digital signal processing (DSP) circuit (Fuchs: paragraph [0092]) configured to provide the timing and directionality information to the RSP circuit  (Fuchs: paragraphs [0041], [0073], [0084]-[0085]).
Regarding claim 28, Fuchs in combination with Melamed discloses the WCS of claim 27,  wherein: the DSP circuit is further configured to: receive a digital signal from the central unit (Fuchs: Claim 13; paragraph [0044]); extract the timing and directionality information from the digital signal (Fuchs: paragraph [0075]; e.g., fast information processing of radar based system contributes to reduction of processing time and allows real-time operation); and provide the timing and directionality information to the RSP circuit (Fuchs: paragraphs [0041], [0073], [0084]-[0085]); and the RF front-end circuit is further configured to convert the digital signal into the RF probing signal (Melamed: paragraphs [0066], [0080]).
Regarding claim 29, Fuchs in combination with Melamed discloses the WCS of claim 28, wherein the antenna circuit comprises an antenna array configured to form a plurality of RF beams to radiate the RF probing signal in the plurality of radiation directions in the wireless communications cell, respectively (Fuchs: Fig. 3; array antenna; paragraphs [0039], [0076]; e.g., transmitting a modulated radar RF signal to an azimuth that corresponds to a desired direction).
Regarding claim 30, Fuchs in combination with Melamed discloses the WCS of claim 29, wherein: the DSP circuit is further configured to receive the digital signal comprising a digital beam discovery signal (Fuchs: paragraph [0082]); and the RF front-end circuit is further configured to convert the digital beam discovery signal into the RF probing signal (Melamed: paragraphs [0066], [0080]).
Regarding claim 31, Fuchs in combination with Melamed discloses the WCS of claim 29, wherein: the DSP circuit is further configured to receive the digital signal comprising a downlink digital communications signal (Fuchs: paragraphs [0034], [0093] see down chirp); and the RF front-end circuit is further configured to convert the downlink digital communications signal into the RF probing signal  (Fuchs: [0082], [0093]).
Regarding claim 32, Fuchs in combination with Melamed discloses the WCS of claim 28, wherein the antenna circuit comprises a directional antenna configured to radiate the RF probing signal in the plurality of radiation directions in the wireless communications cell (Fuchs: paragraphs [0039], [0076], [0082]).
Regarding claim 33, Fuchs in combination with Melamed discloses the WCS of claim 32, wherein the wireless communications circuit further comprises an omnidirectional antenna configured to: radiate a downlink RF communications signal different from the RF probing signal (Fuchs: paragraphs [0039], [0085]; e.g., transmitting a modulated radar RF signal to an azimuth that corresponds to a desired direction); and absorb an uplink RF communications signal different from the plurality of RF reflection signals (Fuchs: paragraphs [0040], [0082]; e.g., receiving reflections of the modulated radar RF signal from real and unreal targets covered by the sector).
Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 34, the prior arts of records fail to teach, or render obvious, alone or in combination, a WCS for performing radio frequency (RF)-based ranging and imaging comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 34 and independent claim 21 that claim 34 depends on. 
Claim 35 is objected because claim 35 depends on the objected claim 34. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648